Title: From George Washington to Benjamin Walker, 24 March 1784
From: Washington, George
To: Walker, Benjamin



Dear Walker,
Mount Vernon 24th March 1784

I perceive by the Governors letter dated Feby 27th (which only came to hand yesterday—& learn also by a Letter from Colo. Varick) that you are of his Family.

Let me entreat you therefore, without giving the Govr any more trouble in the matter than is absolutely necessary, to clear up a mistake which must have happened somewhere.
The Govr in acknowledging the receipt of my Letters of the 15th & 28th of Decr—adds—“The former covering Mr Morris’s Notes to the amount of 2080 80/90 Dollars.” It ought to have covered (if any were enclosed) 4226 dollars & a fraction; arising first, from the balance of my warrant upon the Paymaster for 6000 Dollars, of which I recd 2500 only, taking Mr Morris’s Note for the remainder, (to wit 3500)—& next, for the balance of the Accot I had then deposited in the Auditors Office, amounting to £217.16.8 (Dols. at 6/) which together made the 4226 10/90 Dollars. This business was transacted by Colo. Cobb—the Notes, as I intended them for the Govr, never came into my hands, or only to look at—& to him, in the hurry we were all in, the morning of our departure from Philada, was given my letter to the Govr, open, with a request that the letter & notes might be delivered to His Excelly as he passed thro’ New York—the former informing him, that I should throw into his hands about £1700 towards the discharge of my bond—whether the letter was left open to receive the Notes, or merely for him to seal, as I was hurried by the crowd of visitors which pressed upon us at that time, I do not now recollect—but certain it is, the Govr, by the means here mentioned, ought to have received Notes for 4226 Dolls. instead of 2080.
The other sum of 857 52/90 Dollars (which is mentioned in the Govrs Letter) is a subsequent transaction altogether, arising from our Expenditures in Philada—on the road to Virginia &ca—a warrt for which on Mr Hilligas was drawn by Mr Morris & sent to me for indorsation, which it has accordingly received, & is sent back to him again for the Govrs use. Under this information you will confer a favor upon me by getting this mistake explained & rectified. If the Govr received no more than 2080 80/90 dollars, Colo. Cobb only can account for it; as the facts are literally as I have stated them.
I have obtained no answers yet to the circular Letters you took with you for New Jersey, New York & New Hampshire—the two first certainly must have got to hand; but it may not be amiss nevertheless for you to enquire (by a line) of the Presidents of those two (State) Societies, whether they have or have

not got them—accompanying the enquiry with information of the time & place of the Genl Meeting.
I understand the Society of Cincinnati is the cause of much jealousy & uneasiness in the New England States—Pray what is said of it in yours—& in the Jersey. Will you (for a letter may arrive at this place before I set out) be kind enough to give me full information on that head—who your Delegates are—whether they will attend &ca—It were much to be wished that the Genl Meeting might be full & respectable; that the several matters which may come before it, might be deliberately weighed, & wisely resolved on—A thin meeting will bring the Society into contempt.
Inclosed you have a letter which came under cover to me—My best wishes attend the Govr—I feel great concern for his own, & the indisposition of his Family, & very much so for the accident my namesake met with —Mrs Washington joins me in these & Complimts to you. I am very truly Yours &a

G: Washington

